Case: 3:18-cr-00119-TMR Doc #: 39 Filed: 03/16/21 Page: 1 of 1 PAGEID #: 119

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

Plaintiff,

-Vs- Case No. 3:18-CR-119

ROSHAWN WINBURN

Defendant.

ENTRY GRANTING MOTION TO DELAY EXECUTION OF SENTENCE (noc. 38)
AND RESETTING VOLUNTARY SURRENDER DATE

For good cause shown, the Motion to Delay Execution of Sentence (doc. 38) is GRANTED.
Therefore, IT IS THE ORDER OF THE COURT that the date for the Defendant’s execution of

sentence and his voluntary surrender date to Ashland FCI be extended from March 31, 2021 to
September 6, 2021

DONE and ORDERED in Dayton, Ohio, this 16" day of March 2021.

   

 

HOMAS M. ROSE
UNIFED STATES DISTRICT JUDGE
